Citation Nr: 1209248	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in relevant part, denied the benefits sought on appeal.

The Veteran and his wife, S. B., testified at a hearing before the undersigned Acting Veterans Law Judge in June 2009.  A transcript of that hearing is of record.

In an October 2009 decision, the Board denied a claim for an increased rating for the Veteran's service-connected right hip strain and remanded the issues of entitlement to service connection for PTSD and tinnitus to the RO via the Appeals Management Center (AMC) in Washington, D.C., to complete the following development: to provide the Veteran with a notice letter with respect to his service connection claims that is consistent with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006); to obtain a complete copy of the Veteran's service personnel records (SPRs) and to verify the dates and locations of his foreign service duty; to request clarifying information from the Veteran with respect to his claimed in-service stressors and to forward such information to the U.S. Army and Joint Services Records Research Center (JSRRC) to obtain verification of his alleged stressors; and to schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed tinnitus.  

The Board notes that the RO/AMC provided the Veteran with the requisite Dingess notice letter in November 2009 and obtained what appears to be a complete copy of his SPRs.  Additionally, the Veteran was afforded a VA audiological examination in May 2010.  The RO/AMC additionally made attempts to contact the Veteran to obtain information to clarify his in-service stressors, however, correspondence sent to the Veteran was returned as undeliverable, thus, the RO/AMC was unable to obtain and forward the requisite information to the JSRRC for verification of the Veteran's alleged stressors.  Nonetheless, in light of the favorable disposition of the Veteran's claims below, the Board finds that no further action is required in this regard, and accordingly, that the RO/AMC substantially complied with the October 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in, or caused by, his active service.

2.  The Veteran's PTSD was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  28 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred tinnitus and PTSD as a result of his active service in Iraq.  Specifically, he contends that he was exposed to explosions, mortar attacks, and gun fire during his service in Iraq leading to the development of his tinnitus.  He additionally contends that he incurred PTSD as a result of undergoing mortar attacks and a rocket attack, and discovering that people died as a result of these attacks during his service in Iraq.  The Veteran's DD-214 and SPRs indicated that the Veteran was awarded the Iraq Campaign Medal (ICM), denoting service within the borders of Iraq.  While the Veteran's DD-214 indicates that he has no foreign service, his SPRs indicate that he was awarded the ICM for a period of service from February 26, 2004 to March 29, 2004.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Tinnitus

With respect to the first required element to establish service connection for tinnitus, current disability, the Veteran was most recently diagnosed with tinnitus during a May 2010 VA audiological examination.  At that time he reported first noticing tinnitus a couple of day after a nearby mortar blast while in Iraq in 2004.  Based on this diagnosis, the Board finds that the first required element to establish service connection for tinnitus has been met.  See Barr, 21 Vet. App. at 307-08 (2007); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection for tinnitus, in-service disease or injury, the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during his active service.  Nonetheless, given the Veteran's contention and supporting evidence of record that he served in Iraq for a period of just over one month, and, given his credible contention that he was exposed to mortar attacks and a rocket attack while traveling to and serving near Fallujah, the Board will give the Veteran the full benefit of the doubt and concede his exposure to acoustic trauma during his active service.  Accordingly, the second required element to establish service connection for tinnitus has been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection for tinnitus, a causal relationship between the Veteran's in-service acoustic trauma and his current tinnitus diagnosis, the Board notes that the VA examiner that conducted the May 2010 VA audiological examination provided the opinion that the Veteran's tinnitus was at least as likely as not related to noise exposure during his military service.  The examiner based this opinion on the Veteran's credible report of experiencing ringing in his ears following mortar explosions in close proximity while serving in Iraq.  The examiner further noted that the Veteran had a tinnitus match established at a zero decibel sensation level, at 4000 Hertz, bilaterally, with presentation of a pure tone stimulus.  Distortion Product Otoacoustic Emission screening results were present at 1.5-6000 Hertz, bilaterally.  Responses were noted as being less robust, however, at 4000 to 5000 Hertz in the right ear.  The examiner noted that the reduction was possibly indicative of early damage to outer hair cell function due to hazardous noise exposure, and was consistent with the Veteran's claim of greater tinnitus in that ear, as well as the tinnitus match at 4000 Hertz.  The examiner further noted that the Veteran filed his claim for tinnitus within one year following his separation from active service, further supporting his position that he incurred tinnitus as a result of his active service.  The Board finds that the May 2010 VA examiner's opinion satisfies the final required element to establish service connection for tinnitus.  See Shedden/Caluza, supra.

In reaching this determination, the Board observes that the Veteran was afforded a prior VA audiological examination in January 2006.  At that time, the examiner noted that the Veteran had tinnitus that was most likely due to mild, negative middle ear pressure and Eustachian tube dysfunction acquired after military service.  The examiner then gave the opinion that the Veteran's bilateral tinnitus was less likely than not due to his history of military noise exposure or any event during his military service.  The examiner based this opinion on the fact that the Veteran had not complained of or received treatment for tinnitus or for any head injury or acoustic trauma during his service.  The examiner additionally based the opinion on a greater threshold shift in hearing loss being present between the Veteran's separation examination and his subsequent VA audiological evaluation, than was present between the Veteran's induction and separation examinations.  Finally, the examiner additionally based the opinion on a misunderstood report from the Veteran that he did not experience tinnitus until after his separation from service.  

The Veteran contended in his March 2007 VA Form 9 that the January 2006 VA examiner had misunderstood regarding the onset of his tinnitus, and that he had reported that he knew he had a ringing in his ears but that he did not know what it was at the time.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claim (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this regard, the Board notes that the opinion of the January 2006 VA examiner is based on an absence of in-service treatment for the Veteran's tinnitus and a misunderstood date of onset.  As such, the opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Accordingly, the Board will afford minimal probative value to that opinion.  In contrast, the opinion of the May 2010 VA examiner is based on the Veteran's credible lay reports of onset of tinnitus following a mortar blast in service and upon clinical testing results that corroborated the Veteran's claim.  Therefore, the Board finds that the May 2010 opinion is more probative as to the nature and etiology of the Veteran's current tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).

In summary, the Board finds that the Veteran meets all of the elements required to establish service connection for tinnitus.  He currently has tinnitus and he was exposed to acoustic trauma and hazardous military noise during his active service.  Finally, the opinion of the May 2010 VA examiner, together with the Veteran's competent and credible reports of tinnitus etiology, provide the necessary link between the Veteran's in-service noise exposure and his currently diagnosed disability.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for tinnitus is granted.


      B.  PTSD

Generally, to establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

The Veteran filed his claims for service connection in July 2005, approximately two months following his separation from service.  He was afforded a VA PTSD examination in September 2005.  During the examination, the Veteran reported that he was stationed near Fallujah while he was in Iraq.  He reported that his duties consisted of switching Army computer equipment to Marine computer equipment.  He reported undergoing mortar attacks and an attack with a 122 millimeter Russian-made rocket.  He reported that the rocket exploded about 25 feet away from the building that he was in at the time, killing three people.  He reported feeling guilty about not rushing to the aid of the victims in the explosion.  He reported that his wife had indicated that the most significant symptoms after coming back from Iraq were that he had been short-tempered, snappy, and quick to anger.  The examiner additionally noted that the Veteran startled easily at night, that he had hyperarousal and that he had some intrusive recall.  The examiner noted that the Veteran was first diagnosed with having possible mild PTSD in an August 2005 VA psychiatric consultation.  After referencing the Veteran's experiences while serving near Fallujah, the examiner diagnosed the Veteran with mild PTSD.  

The Veteran has consistently received VA psychiatric treatment since his initial psychiatric consultation in August 2005.  His PTSD diagnosis was most recently confirmed in February 2006.  At that time, he reported experiencing a mortar attack while using a "Port-A-John."  He was not injured during the attack but felt the ground shake when the mortar hit nearby.  He additionally reported riding with fellow service members to the airport and later hearing that some of the men he had been riding with were killed in an attack on their way back from the airport.  

The Board observes that the Veteran's PTSD claim is based on a fear of hostile military activity.  Accordingly, as a result of the July 2010 amendments made to 38 C.F.R. § 3.304(f), the Veteran need not provide evidence to verify his alleged in-service stressors.  Based on careful consideration of the evidence of record applied to the amended regulations, the Board finds that the foregoing evidence demonstrates a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service fear of hostile military activity.  Moreover, the Veteran has consistently reported that his experiences in active service, such as being involved in a mortar attacks and a rocket attack, have caused him to develop PTSD symptoms.  Moreover, as demonstrated by the September 2005 VA examination report, a VA psychiatrist has effectively assessed that the Veteran's traumatic military experiences were sufficient to support a PTSD diagnosis and that his PTSD symptoms were, in fact, related to his reported traumatic experiences.  Notably, his noted PTSD diagnosis was primarily a result of his experiences while stationed around Fallujah.  Further, the Board observes that the evidence of record reveals that the Veteran has continued to suffer from PTSD symptoms since the time of his first diagnosis and that he currently receives treatment, including therapy and medication, to manage his PTSD symptoms.

Finally, the Board finds that the Veteran's claimed traumatic experiences are consistent with the places, types, and circumstances of his service.  He has noted service in Iraq for a period of approximately one month.  He has credibly reported undergoing mortar attacks and a rocket attack while traveling to and being stationed near Fallujah.  Based on his service record in Iraq and his noted military occupational specialty as a tactical air operations module repairman, the Board finds his reports of experiencing mortar and rocket attacks near his duty assignments to be credible, as it is reasonable to believe that the Veteran would have incurred enemy attacks and that he had reason to fear further hostile military activity.  

In sum, the Board finds that the Veteran has met the required criteria to establish service connection for PTSD.  He has a current PTSD diagnosis.  A VA psychiatrist has established that his PTSD diagnosis is based on his military service in Iraq, and found that he incurred PTSD as a result of the traumatic events that he experienced while in Iraq.  Lastly, his claimed in-service traumatic experiences are consistent with the places, types, and circumstances of his service.  Thus, all credible supporting evidence supports the Veteran's contentions that he experienced his claimed in-service stressors.  Therefore, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim of entitlement to service connection for PTSD is, therefore, granted.  See 38 C.F.R. § 3.102 (2011).  

As a result of its decision to grant the claims of entitlement to service connection for tinnitus and for PTSD, the Board finds that any failure on the part of VA to notify and/or develop these claims pursuant to the Veterans Claims Assistance Act 

of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


